Citation Nr: 1037231	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-25 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for atrophy of the right lower 
extremity. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. T. H.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 
1971 and from April 1977 to January 1988.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in 
pertinent part, denied service connection for atrophy of the 
right lower extremity and Raynaud's syndrome/neuropathy of the 
bilateral extremities.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2008.  A transcript of that 
hearing is of record.

In January 2009 the Board remanded the issues of peripheral 
neuropathy of the bilateral lower extremities and atrophy of the 
right lower extremity for additional development.  

In April 2010 the RO awarded service connection for peripheral 
neuropathy of the bilateral lower extremities.  This is 
considered a full grant of the appeal as related to this issue; 
hence, it is not currently on appeal.

The issue of entitlement to a separate compensable disability 
rating for radiculopathy associated with the service-connected 
lumbar strain/degenerative disc disease has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDING OF FACT

The Veteran does not currently have atrophy of the right lower 
extremity.



CONCLUSION OF LAW

Atrophy of the right lower extremity was not incurred in or 
aggravated by active military service, nor may such a disability 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information and 
evidence he is expected to provide.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in November 2003, January 2006, 
March 2006, September 2006, and February 2009.  These letters 
notified the Veteran of the evidence necessary to substantiate 
the claim and of VA's responsibilities in obtaining information 
to assist him in completing his claims; and identified his duties 
in obtaining information and evidence to substantiate his claims.  
These letters also provided notice of the type of evidence 
necessary to establish a disability rating or effective date for 
the claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In fact, based on a review 
of the entire file, it is clear that the Veteran had a full 
understanding and/or actual knowledge of the elements required to 
prevail on his claim.  Moreover, the Veteran has raised no 
allegations of prejudice resulting from error on the part of VA.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has obtained the Veteran's service treatment 
records and VA and private treatment records.  The Veteran was 
also afforded a VA examination in compliance with the Board's 
January 2009 remand directives.  The remand is adequate for 
adjudicative purposes.  The examiner reviewed the Veteran's 
claims file, examined the Veteran, and rendered an opinion based 
on the Veteran's examination findings.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  There has been compliance 
with the January 2009 Board remand to the fullest extent 
possible.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  


Laws & Regulations

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Certain chronic diseases may be presumed to have been incurred 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury during service; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Analysis

The Veteran seeks service connection for atrophy of his right 
lower extremity.  The Veteran contends that atrophy of his right 
lower extremity is in some way causally related to his service-
connected lumbosacral strain/degenerative disc disease of the 
lumbar spine.

As an initial matter, the Board has reviewed all the evidence in 
the Veteran's claims file, which includes his multiple 
contentions, including those offered during the course of a 
hearing before the undersigned Veterans Law Judge in September 
2008, service treatment records, VA and private treatment 
records, and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim, and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

Service treatment records show no clinical findings of atrophy in 
the Veteran's right lower extremity, including upon service 
examinations conducted in July 1971 and January 1988.  Reserve 
service treatment records dated between July 1989 and September 
1989 show the Veteran complained of low back pain with associated 
numbness and weakness in the right lower extremity.  These 
records show diagnoses of herniated nucleus pulposus, L5-S1, but 
are negative for any findings of atrophy in the right leg.  

Private treatment records contain no evidence of atrophy in the 
right lower extremity.  These records show the Veteran underwent 
a lumbar discectomy for his low back pain in March 1996.  
Clinically, the Veteran was noted to have made an excellent 
recovery following the procedure, with no neurologic deficits in 
either leg.  Additional private treatment records dated between 
March 2002 and May 2002 show complaints of continued low back 
pain with shooting pain (without associated weakness) down into 
the right leg that were diagnosed as right-sided sciatica from 
recurrent disc herniation.   

The Veteran underwent a VA medical examination in November 2004; 
no right leg atrophy was noted.  

The Veteran was also afforded a VA examination in May 2009; 
specifically to determine the exact nature and etiology of his 
claimed atrophy of the right lower extremity.  During this 
examination, the Veteran reported a dull aching pain in his 
bilateral lower lumbar and S1 areas.  This pain was reportedly 
accompanied by weakness, stiffness and fatigue, including right 
lower extremity weakness.  The Veteran noted that he could still 
ride his bike 15 to 40 miles, but he developed a mild limp in the 
right leg for a day or so afterward.  He also reported a mild 
limp in the right leg after standing for a prolonged period; and 
episodes of stumbling on the right leg; particularly when 
ascending stairs.  The Veteran recalled that he had shooting pain 
in his right leg while in service in 1987, which he thinks was 
related to a disc problem.  He also recalled undergoing a 
discectomy procedure in 1992 for symptoms of lateral thigh 
numbness and pain in the right leg; however, these symptoms 
resolved completely following the procedure.

Following a detailed and in-depth discussion of the medical 
evidence contained in the claims files, as well as a physical 
examination, the examiner provided the pertinent diagnoses of 
lumbosacral degenerative disc disease, degenerative joint 
disease, and status post lumbar discectomy with residual right 
lower extremity fatigue following prolonged exercise, with no 
evidence of an acute lumbosacral radiculopathy at this time.  The 
examiner also stated that based on the current and prior 
examinations, it is as likely as not that the Veteran previously 
had a right L5-S1 radiculopathy from which he has primarily 
recovered, with the exception of the intermittent right leg 
fatigue and occasional pain as above.

The examiner also stated that there is no clinically identifiable 
evidence of right lower extremity atrophy at this time.  The 
examiner further opined that it is possible that this was present 
many years ago when the Veteran's radiculopathy was active, but 
he has since regained normal muscle bulk following vigorous 
exercise.  If atrophy was present in the past, it is as likely as 
not that it was due to the service-connected lumbosacral 
strain/degenerative disc disease of the lumbar spine.

Based on the available evidence, it is clear that the Veteran 
does not currently suffer from atrophy of the right lower 
extremity.  No current right leg disability manifesting as 
atrophy has been identified by a medical professional, including 
the Veteran, during the course of the appeal.  The Veteran is 
certainly competent to report evidence of atrophy in his right 
leg which is observable to him, but he has not specifically 
described any symptoms of clinical atrophy in his right leg at 
any time during the course of this entire appeal.  Rather, he has 
only reported general symptoms of right leg numbness and 
weakness.  In any event, the objective medical evidence, which is 
highly probative and outweighs lay assertions, clearly fails to 
show the presence of atrophy.

A current disability exists only if the diagnosed disability is 
present during the pendency of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  In this case, right lower 
extremity atrophy, associated with the service-connected back 
disability or otherwise, has not been diagnosed since the Veteran 
filed his claim.  Under the circumstances, the Veteran's claim 
for service connection for atrophy of the right lower extremity 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the date 
of the application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof 
of the presently claimed disability, there can be no valid 
claim).

Finally, to the extent that the May 2009 VA examiner's opinion 
suggests that the Veteran's right leg fatigue and occasional pain 
are related to his service-connected back disability, this matter 
has been referred back to the AOJ for consideration.


ORDER

Service connection for atrophy of the right lower extremity is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


